Citation Nr: 0530980	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1974 to September 1982, and again from October 2001 to 
August 2002.  He also had service with the Army Reserves in 
1989 and 1990.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which granted service connection with a 
10 percent rating for degenerative disc disease of the lumbar 
spine.  In January 2004, the RO increased the disability 
rating to 20 percent.  In April 2005, the veteran testified 
before the undersigned at a Travel Board hearing held at the 
Wichita RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran last underwent a VA examination for his service-
connected low back disorder in July 2003.  He contends that 
the symptoms of this condition have grown more severe in the 
two years since that examination.  During his April 2005 
hearing, he specifically asserted that he now has sciatic 
pain, with pain and numbness radiating into the left lower 
extremity.  Furthermore, the veteran reported that his low 
back problems cause him one or two incapacitating episodes 
per month, each lasting one to four days.  He indicated that 
he had seen doctors for the back problems and that the 
doctors had prescribed bed rest.  He estimated that he spent 
approximately 12 weeks out of the year on bed rest.  A new VA 
examination is indicated to assess the current severity of 
the veteran's service-connected low back disorder.
 
During his hearing, the veteran indicated that he was last 
treated for the low back in Wichita in 2004.  The file 
contains no records of any treatment received since the  July 
2003 examination.  An attempt should be made to obtain any 
outstanding pertinent treatment records.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to the claims. 

2.  Ask the veteran to provide the 
required information and documentation 
necessary to assist in obtaining records 
of treatment received for back problems 
since July 2003, including treatment in 
Wichita in 2004,  referred to in the 
April 2005 hearing.  The RO should obtain 
complete copies of the medical records 
from all identified sources.
 
3.  After receiving the above medical 
evidence, to the extent available, the 
veteran should be scheduled for VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
any symptomatology due to his service-
connected low back disorder.  The 
veteran's claims folder must be reviewed 
by the examiners in conjunction with the 
examinations.  

The examiners should, to the extent 
possible, without resorting to 
speculation, describe the symptoms and 
impairment the veteran has due to the low 
back disorder.  Any necessary tests or 
studies should be performed.  The 
examiners should specifically comment on 
the veteran's assertions that his low 
back disorder involves neurological 
manifestations extending into his left 
lower extremity and results in 
incapacitating episodes.  If 
incapacitating episodes (as defined by 
Note 1 following the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) are found to be 
linked to the veteran's service-connected 
low back disorder, the severity and/or 
frequency of these episodes should be 
noted.  

4.  The RO should then readjudicate the 
claim.  During the pendency of this 
appeal the criteria for rating 
intervertebral disc syndrome and 
disabilities of the spine, generally, 
were revised (effective September 23, 
2002 and September 26, 2003, 
respectively).  As such, evaluation of 
the low back disorder must encompass 
consideration of both the current and 
previous criteria for rating disorders of 
the spine.  If any of the benefits sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


